Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      112a Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

     Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
     At paragraph 104 of the specification, it is not clear nor does the specification teach how the mapped  and localized data is added.  The specification states that  the localized data is added to generate a three-D stitched map. It is not clear how it is added or whether this is something already known in the prior art.  The specification 


                                                     Detailed Action
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas USP. 10,277,813 in view of Kugelmass 2014/0316616.


     With respect to claim 1, Thomas teaches a method of stitching video in three dimensions, the method comprising: generating multi-view point objects by means of multiple cameras 114, taking pictures wherein each camera is oriented at a different axis, see col. 3, lines 45-57.
     Thomas teaches processor(s) described at col. 10, lines 35-43 for performing the mapping and localizing described at col. 17, lines 10-40.  

     Thomas teaches taking 2D images and mapping them into 3D by mapping pixels in the 2D space into locations in the xyz axis, see para. 17, lines 15-23.  The mapping and 
      Thomas teaches generating a 3D stitched map, col. 6, lines 23-35,  using the localized and mapped video data. It is understood that the  “The stitched video data 128 is created by a suitable stitching algorithm that corresponds the video streams such that the frames of the video streams that are stitched together were captured by the cameras 114…”

     Thomas also teaches transmission of the data regarding the stitched map as described at para. 22, lines 15-25. Thomas teaches the use of wired or wireless networks. Moreover at col. 22, lines 35-44, Thomas teaches communication interface 416 for communicating wirelessly over a network. 
What is not specifically taught by Thomas is that cameras are mounted and the data is transmitted from  a drone. Thomas does teach that  the cameras can be mounted in an outdoor environment or mounted on a vehicle. See col. 3, lines 30-36.

     Kugelmass teaches a different system employing a plurality of cameras  and stitching corresponding images. Kugelmass further teaches the use of mapping for facilitating the stitching operation.  Kugelmass teaches an environment in which the application is specific to drones.

     Since Thomas and Kugelmass are both directed to a method of stitching using mapping on an exterior environment, it would have been obvious to one of ordinary skill 

     With respect to claim 5,  Thomas teaches all of the subject matter except for the compressed data that is sent to a server. Kugelmass teaches stitched data, see bottom of para. 105. The stitched data is then compressed, see para. 106, lines 1-11. Data is transmitted to a remote server as illustrated in figure 2. 

     Since Thomas and Kugelmass are both directed toward stitched images which are taken from one or more imaging means, the purpose of compressing and sending the images to a server would have been contemplated by Thomas as set forth by Kugelmass. It would have been obvious to one of ordinary skill in the art, prior to the effective filing data of the present invention, to  send  compressed images  to a server which were captured from cameras 114 as suggested by Kugelmass.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

     Claims 2 and  3  are  is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas  in view of Kugelmass further in view of McCoy.

     With respect to claim 2, Thomas teaches all of the subject matter upon which the claim depends except that Thomas does not specifically identify the objects that are detected by cameras 114.
McCoy teaches  a camera device 14 for capturing one or more objects. Paragraph 41 of McCoy teaches that the objects that are imaged are then identified and compared against a database, see para. 41, Kugelmassnes 11-14. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filed invention, to use the camera identifying processor and software, and use it in the camera and imaging processing of Thomas for the purpose of identifying, in a database, objects that have been stitched by as taught by Thomas and set forth in McCoy.

     With respect to claim 3, neither Thomas nor McCoy addressed that the camera and corresponding processing was performed on a drone.  Kugelmass provides the motivation for multiple cameras and processing for stitching and localiziing 2D images  taken from the cameras. Thomas does not address detecting an object stored on a database without using the transceiver. Thomas does teach performing processing of the stitched images before transmission over a wireless network. 
. 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Kugelmass further in view of McCoy and the Well Known Prior Art MPEP 2144.03.

     With respect to claim 4, McCoy teaches the use of a database, see para. 41 for comparing an image of camera 14 with one stored in the database. McCoy then sends an identified signal to server 56. What is not taught by McCoy is the type of database that is used. The examiner contends that it would have been obvious to one of ordinary skill in the art to replace one type of database in place of another that is believed to be more suitable for the application at hand.  It appears that both the internet database and that described by McCoy perform the same function and accomplish the same result and that one databased does not appear to provide any other advantage over the other. Hence, replacing them would have been obvious as a matter of common sense or design choice. 

Claims 8 and  12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kugelmass in view of Thomas.

     With respect to claim 8, Kugelmass teaches  drone/UAV 110 comprising: a camera (optical sensors located with the mobile device 20), see paragraphs 19 and 20. The camera takes multiple view points in accordance with a timing in which pictures are taken.  Kugelmass teaches at least one processor  located in the mobile device 150, see para. 12, lines 1-7 and para. 19.
Kugelmass  teaches mapping multiple view points but does not teach the use of generating a 3D stitched map. Kuglemass mentions a geospatial map instead.

     Thomas teaches a method of stitching video in three dimensions, the method comprising: generating multi-view point objects by means of multiple cameras 114, taking pictures wherein each camera is oriented at a different axis, see col. 3, lines 45-57.
     Thomas teaches processor(s) described at col. 10, lines 35-43 for performing the mapping and localizing described at col. 17, lines 10-40.  
     Thomas teaches taking 2D images and mapping them into 3D by mapping pixels in the 2D space into locations in the xyz axis, see para. 17, lines 15-23.  The mapping and localization includes the mapping of images taken from multiple cameras which have been stitched together, see col. 17, lies 20-39. 
 Thomas teaches generating a 3D stitched map, col. 6, lines 23-35,  using the localized and mapped video data. It is understood that the  “The stitched video data 128 is created by a suitable stitching algorithm that corresponds the video streams such that 
     Thomas also teaches transmission of the data regarding the stitched map as described at para. 22, lines 15-25. Thomas teaches the use of wired or wireless networks. Moreover at col. 22, lines 35-44, Thomas teaches communication interface 416 for communicating wirelessly over a network. 
     Since   Kugelmass and Thomas are both directed to a method of stitching using mapping on an exterior environment, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the present invention, to modify the processor taught by Kugelmass with the processing steps taught by Thomas.

     With respect to claim 12, Kugelmass teaches stitched data, see bottom of para. 105. The stitched data is then compressed, see para. 106, lines 1-11. Data is transmitted to a remote server as illustrated in figure 2. 


                           Claims Objected As Containing Allowable Matter
Claims 6, 7, 9-11 and 13-15  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112(a) rejection above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664